       Case: 3:20-cv-00666-wmc Document #: 1 Filed: 07/20/20 Page 1 of 27




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

                                    )
KEVIN SHIBILSKI,                    )
                                    )
               Plaintiff,           )
                                    )
    v.                              )                      2020-CV-
                                    )
JAMES R. MOSS,                      )
SCOTT VON HADEN,                    )
BONITA DENNEE,                      )
THOMAS DRAKE,                       )
MICHELE McCREA                      )
LADYSMITH FEDERAL                   )
SAVINGS AND LOAN, a Federal Savings )
and Loan Institution,               )
                                    )
               Defendants.          )
                                    )

                                          COMPLAINT



   NOW COMES the Plaintiff, Kevin Shibilski, by and through his attorneys, Johnson & Bell,

Ltd., and as and for his Complaint against the Defendants James Moss, Scott Von Haden, Bonita

Dennee, Thomas Drake, and Ladysmith Federal Savings and Loan, states as follows:

                                            PARTIES

       1.     Plaintiff Kevin Shibilski is a resident of the State of Wisconsin currently residing

at 1501 Highland Drive, Merrill, Wisconsin 54452.

       2.     Defendant James R. Moss is a resident of the State of Wisconsin currently resident

at W7918 Barnett Road, Ladysmith, Wisconsin 54848.

       3.     Defendant Scott Von Haden is a resident of the State of Wisconsin currently

resident at 9421 Ellsworth Road, Tomah, Wisconsin 54660.



                                                 1
        Case: 3:20-cv-00666-wmc Document #: 1 Filed: 07/20/20 Page 2 of 27




        4.      Defendant Bonita “Bonnie” Dennee is a resident of the State of Wisconsin currently

resident at 89 Count Road H, Phillips, Wisconsin 54555.

        5.      Defendant Thomas Drake is a resident of the State of Georgia currently resident at

755 Downyshire Court, Lawrenceville, Georgia 30044.

        6.      Defendant Michelle McCrea is a resident of the State of Wisconsin currently

resident at 814 Miner Ave E, Ladysmith, WI 54848.

        7.      Defendant Ladysmith Federal Savings and Loan is a Federal Savings and Loan

Institution with its principle place of business at 119 W 4th Street N, Ladysmith, Wisconsin 54848.

                                  JURISDICTION AND VENUE

        8.      This Court has subject matter jurisdiction over this action pursuant to 18 U.S.C. §

1964.

        9.      Venue is proper in this judicial district pursuant to 18 U.S.C. § 1391 because all

Defendants are subject to personal jurisdiction in this judicial district and reside in this district.

                        COUNT I – FRAUDULENT INDUCEMENT
                   AGAINST DEFENDANTS DRAKE, MOSS, AND DENNEE

        10.     At all relevant times, 5R Processors, Ltd., (“5R”) was a Wisconsin-based full-

service computer and electronics recycling company. (See Executive Summary, September 17,

2012, attached hereto as Exhibit A).

        11.     Until April 5, 2018, an action for relief on the ground of fraud was to be commenced

within 6 years after the discovery of the facts constituting the fraud, per Wisc. Stat. § 893.93(1)(b).

        12.     As changes to the statute of limitations are deemed a substantive legislative, they

apply prospectively.

        13.     Accordingly, the controlling statutory limitation period applicable to fraud claims

which accrued prior to April 5, 2018, is six years.

                                                      2
        Case: 3:20-cv-00666-wmc Document #: 1 Filed: 07/20/20 Page 3 of 27




        14.    As part of its business, 5R collected and processed Cathode Ray Tube (CRT) Glass,

previously the main component of televisions and computer monitors operating by cathode ray

tube.

        15.    Due to their high lead content, CRT glass and used CRTs are considered hazardous

waste by the United States Environmental Protection Agency (the “EPA”) under the Resource

Conservation and Recovery Act, 42 U.S.C. §6901 et seq.

        16.    CRT glass is subject to the RCRA’s prohibition on speculative accumulation, which

means that a recycler must prove to the EPA that it has recycled, or has transferred to a different

site for recycling, at least seventy-five percent (75%) by weight or volume of the amount of CRT

glass that it accumulated during the calendar year, commencing on January 1, per 40 CFR §

261.1(c)(8) and 50 FR 634.

        17.    Prior to the proliferation of flat panel displays and Liquid Crystal Display (LCD)

and Light-Emitting Diode (LED) televisions, which do not utilize CRT technology, CRT

manufacturers paid electronics recyclers like 5R for recycled CRT glass, which could be re-used

in the manufacturing process.

        18.    CRT glass sales generated income for electronics recyclers like 5R. In 2004, the

average price paid by manufacturers for recycled CRT glass was $205/ton. (See

TRANSPARENTPLANET U.S. CRT Glass Management Report, dated December 5, 2012,

attached hereto as Exhibit B, p. 18-19).

        19.    As new display technology gained widespread utilization, CRT manufacturing

significantly decreased, and manufacturers no longer had use for recycled CRT glass.




                                                  3
         Case: 3:20-cv-00666-wmc Document #: 1 Filed: 07/20/20 Page 4 of 27




         20.     The lack of demand for CRT glass led to a decrease in the resale price of recycled

glass, and by 2012, electronics recyclers like 5R had to pay an average of $200/ton to recycle CRT

glass.

         21.     As a result of the increasing cost of recycling CRT Glass, in at least the time period

from 2010-2012, 5R accumulated large amounts of CRT Glass for which it could not properly

store or comply with the one-year disposal requirements proscribed by the RCRA under 40 CFR

§ 261.1(c)(8).

         22.     5R’s CRT glass accumulation problem was known to Defendant Drake. Defendant

Dennee, and Defendant Moss. (See Deposition Transcript of Brody Piotrowski 4/18/19, attached

hereto as Exhibit C, pp. 17:2-17; 27:24-28:6).

         23.     In October of 2010, the Environmental Protection Agency received a citizen

complaint letter from a former 5R employee which claimed that electronic waste, including broken

CRT glass had been unlawfully dumped and stored in various locations, including ditches,

purpose-dug holes, and under the loading docks of 5R’s facility located at 5R’s storage facility in

Catawba, Wisconsin. (See WIDNR Complaint, attached hereto as Exhibit D, p. 3).

         24.     The EPA forwarded this complaint to the Wisconsin Department of Natural

Resources for investigation. (Ex. D, p. 3).

         25.     Following the October 2010 Complaint and subsequent investigation, the

Wisconsin DNR, accompanied by Defendants Drake, Moss, and Dennee, met to excavate the

loading dock area at the 5R facility.

         26.     The Wisconsin DNR investigation uncovered capacitors and CRT glass buried

under the loading docks, as well as unacceptably high levels of arsenic, PCBs, and the PAHs 2-

methyl naphthalene and naphthalene in soil samples. (Ex. D, pp. 5-6).



                                                     4
       Case: 3:20-cv-00666-wmc Document #: 1 Filed: 07/20/20 Page 5 of 27




       27.      The CRT glass at the Catawba facility was intentionally buried at the direction of

Defendant Drake.

       28.      The CRT glass at the Catawba facility was buried with knowledge of both

Defendants Drake and Dennee.

       29.      5R engaged Ayres Associates to consult and execute remedial actions including

removal of the illegally stored and buried CRT glass, removal of wastes, and disposal of

contaminated groundwater, which was completed from 2011-2012.

       30.      Evidence of the remedial actions was submitted to the WI DNR.

       31.      WI DNR closed its case against 5R in or about July of 2013.

       32.      In the time period from at least 2010-2012, 5R shipped CRT glass between its

facilities in Wisconsin and Tennessee.

       33.      5R shipped its CRT glass between facilities at the direction of Defendants Drake

and Moss.

       34.      Defendants Drake and Moss were aided by Defendant Dennee.

       35.      5R shipped CRT glass between facilities in a deliberate attempt to circumvent the

RCRA’s one-year hazardous waste storage requirements contained within 40 CFR § 261.1(c)(8).

       36.      Defendants Moss, Drake, and Dennee, in a deliberate attempt to hide 5R’s

continued violations of 40 CFR § 261.1(c)(8):

             a. Falsified shipping labels to change receipt dates of CRT glass;

             b. Hid CRT glass from regulators and inspectors;

             c. Created fake shipping invoices to downstream vendors showing non-existent

                shipments of CRT glass which would otherwise have been stored for more than one

                year;



                                                   5
       Case: 3:20-cv-00666-wmc Document #: 1 Filed: 07/20/20 Page 6 of 27




             d. Created fake entries in 5R’s internal inventory systems showing non-existent

                downstream shipping

             e. Lied to Department of Natural Resources regulators regarding the location of all

                stored CRT glass.

       37.      Around the year 2010, 5R began having significant financial troubles. (See

Deposition Transcript of Lana Nelson, 4/18/19, attached hereto as Exhibit E, pg. 18).

       38.      Also in 2010, Defendant Drake, then Chief Executive Officer of 5R, began to seek

out outside investors to bring capital into the company through 5R’s attorney, Stephen Willett.

(Ex. E, pg. 18).

       39.      Attorney Willet contacted Plaintiff Shibilski in an attempt to restructure 5R’s

significant debt through Plaintiff Shibilski’s professional network and connections with the

Wisconsin Economic Development Corporation and his employment with Dougherty Funding,

LLC.

       40.      When financing from the Wisconsin Economic Development Corporation,

Dougherty Funding, LLC, and later Mid-Wisconsin Bank fell through, 5R, through Defendants

Drake and Moss and Attorney Willett proposed a direct investment by Plaintiff Shibilski.

       41.      5R offered Plaintiff Shibilski a salary, gradual stock ownership interest in 5R, and

title of Chief Executive Officer in exchange for Plaintiff Shibilski’s assumption of Defendant

Drake’s personal guarantees to company debt.

       42.      In solicitation of Plaintiff Shibilski’s investment in 5R, 5R created a business plan

binder detailing company financials, provided profit and loss statements, balances sheets, and

“investment numbers” which showed financial obligations, and short and long term debt. (See

Investment Binder, parts 1 and 2, and investment numbers, attached hereto as Group Exhibit F).



                                                    6
       Case: 3:20-cv-00666-wmc Document #: 1 Filed: 07/20/20 Page 7 of 27




       43.       Each of the documents presented to Plaintiff Shibilski contained material

misrepresentations or purposefully omitted material facts, including but not limited to:

             a. Profit and loss statements misrepresented past due rent expenses at 5R’s Fritz

                 Building location in Rusk County, WI, and its Gates Building, also located in Rusk

                 County, WI, in amounts ranging from $1,658 to $117,000 per year;

             b. Balance sheets misrepresented past due liabilities for rent at the Fritz and Gates

                 buildings in the amount of at least $413,000;

             c. The materials omitted the existence of over three-million pounds of stored CRT

                 glass in its Morristown, Tennessee facility;

             d. The materials omitted the existence of Defendants Moss, Drake, and Dennee’s

                 scheme to move CRT glass between facilities to avoid the one-year storage

                 requirement of the RCRA;

             e. The materials omitted the existence of illegally stored CRT glass in 5R’s “Sunshine

                 Building” located in Glen Flora, WI;

             f. Misrepresented that 5R was in compliance with all RCRA stockpiling

                 requirements.

             g. Represented that outstanding payroll liabilities were approximately $315,000,

                 when in fact, as shown by 5R’s tax returns for the same period, the liabilities were

                 over $587,000.00. (See Fiscal Year End 6/30/12 Tax Return, attached hereto as

                 Exhibit G, pg. 8).

       44.       Plaintiff Shibilski entered into a Binding Letter of Intent with Defendant Drake and

his wife, Jo Ann Drake, to acquire the Drakes’ stock in 5R. (See Letter of Intent, attached hereto

as Exhibit H).



                                                    7
       Case: 3:20-cv-00666-wmc Document #: 1 Filed: 07/20/20 Page 8 of 27




       45.       Plaintiff Shibilski relied on the materials provided by 5R in entering into the

Binding Letter of Intent.

       46.       Per the Letter of Intent, Plaintiff Shibilski was to obtain gradually increasing

ownership in 5R in exchange for his assumption of the Drakes’ personal guarantees on company

debt. (Ex. H).

       47.       In the Letter of Intent, the Drakes and 5R jointly and severally represented the

following, in relevant part:

                 The financial information provided to the Investors (i) is consistent
                 with the books and records of the Company, (ii) is true, complete
                 and accurate, (iii) has been prepared in accordance with historical
                 accounting practices of the Company; and (iv) present fairly in all
                 material respects the financial position, results of operations, and
                 cash flows of the Company as of and for the periods ending on their
                 dates…

                 The Company owns or leases all assets sufficient for the conduct of
                 its business as presently conducted. The tangible assets of the
                 Company are free from material defects, have been maintained in
                 accordance with the past practice of the Company, and generally
                 accepted industry practices, and re suitable for the purposes for
                 which the Company presently uses them…

                 Except as disclosed to the Investors in connection with the
                 approximately $300,000 of unpaid payroll taxes, and any related
                 continuing unpaid tax amounts, fines or interest related to the same
                 (“Payroll Tax Deficit”), the Company has fully and timely, properly
                 and accurately filed all tax returns and reports required to be filed
                 by them, including all federal foreign, state and local tax returns and
                 estimates for all years and periods (and portions thereof) for which
                 any such returns, reports or estimates were due. All such returns,
                 reports and estimates were prepared in the manner required by
                 applicable law in all material respects. Other than the Payroll Tax
                 Deficit, (i) there are no pending assessments, or to the Company’s
                 knowledge, asserted deficiencies or claims for additional taxes that
                 have not been paid, and (ii) there are no liens for taxes on any
                 property or assets of the Company (other than liens for taxes not yet
                 due and payable). There have been no audits or examinations of any
                 tax returns or reports of the Company by any Governmental entity…



                                                     8
       Case: 3:20-cv-00666-wmc Document #: 1 Filed: 07/20/20 Page 9 of 27




                THERE IS NO ACTION, SUIT PROCEEDING OR
                INVESTIGATION PENDING OR, EXCEPT FOR THE
                CURRENT LITIGATION WITH SUPREME ASSET, INC. AND
                ENVIRONMENTAL MONITORING PROGRAM AT THE
                CATAWBA, WISCONSIN FACILITY, BY THE STATE OF
                WISCONSIN DEPARTTMENT OF NATURAL RESOURCES,
                TO THE COMPANY’S KNOWLEDGE, CURRENTLY
                THREATENED AGAINST THE COMPANY OR ANY OF ITS
                RESPECTIVE PROPERTIES OR ASSETS (I) THAT MAY
                IMPAIR THE RIGHT OR ABILITY OF THE COMPANY TO
                CARRY ON ITS BUSINESS AS NOW CONDUCTED OR AS
                PROPSED TO BE CONDUCTED, OR (II) THAT QUESTIONS
                THE COMPANY’S ABILITY TO CONSUMMATE THE
                TRANSACTIONS CONTEMPLATED BY THIS BINDING
                LETTER OF INTENT, OR (III) THAT, IF ADVERSELY
                DETERMINED, WOULD HAVE A MATERIAL ADVERSE
                EFFECT, AND TO THE COMPANY’S KNOWLEDGE, THERE
                IS NO BASIS FOR ANY OF THE FOREGOING, THERE IS NO
                ACTION, SUIT, PROCEEDING OR INVESTIGATION BY THE
                COMPANY CURRENTLY PENDING OR WHICH THE
                COMPANY INTENDS TO INITIATE.

                (Ex. H, pp. 5-7).

       48.      The Letter of Intent contained multiple misrepresentations by the Drakes and 5R

including, but not limited to:

             a. The financial information provided to Plaintiff Shibilski was not consistent with the

                books and records of the Company, was not true, complete, or accurate, and did not

                fairly present all material respects of the financial position of the company;

             b. The tangible assets of the company were not free from material defects;

             c. 5R owed substantially more in payroll and other taxes than were disclosed to

                Plaintiff Shibilski;

             d. At the time of the disclosure, there were pending assessments, deficiencies, and

                claims for additional unpaid taxes aside from the Payroll Tax Deficit;




                                                    9
       Case: 3:20-cv-00666-wmc Document #: 1 Filed: 07/20/20 Page 10 of 27




             e. Based on Company and Defendant Drake’s prior experience with the Wisconsin

                DNR regarding the Catawba facility, Defendant Drake knew that 5R’s illegal

                movement of CRT glass for the express purpose of avoiding the one-year holding

                period under the RCRA was a valid basis for an action, suit, proceeding or

                investigation by the relevant Department of Natural Resources, in direct

                contravention of the Drakes’ and 5R’s representation that “there is no basis” for

                any such action.

       49.      Further relying on the misrepresentations contained within the Letter of Intent,

Plaintiff Shibilski entered into the agreement on March 1, 2013, and thereupon became Chief

Executive Officer of 5R and acquired 15% of 5R’s corporate stock. (Ex. H).

       50.      Defendant Drake and Moss made the misrepresentations with the intention to

induce Plaintiff Shibilski to enter into the Binding Letter of Intent.

       51.      Plaintiff Shibilski did not become aware of the stored and transported CRT glass

until he personally visited 5R’s facility in Morristown, Tennessee in December of 2014 and saw

the glass for himself.

       52.      The fraud committed by Drake and Moss was extraneous to the terms of the

contract.

       53.      As a result of Plaintiff Shibilski’s reliance on the misrepresentations and subsequent

agreement to the Letter of Intent, Plaintiff became personally liable for the debts of 5R.

       54.      Plaintiff suffered direct pecuniary loss due to his assumption of the debts of 5R.

       WHEREFORE, Plaintiff Kevin Shibilski hereby demands that this honorable Court

compensate Plaintiff in an amount commensurate with his direct pecuniary losses suffered as a




                                                    10
       Case: 3:20-cv-00666-wmc Document #: 1 Filed: 07/20/20 Page 11 of 27




result of his reliance of Defendants’ misrepresentations, and grant any other such relief as this

Court deems appropriate.

                                   COUNT II – RESCISSION
                                    EQUITABLE REMEDY

       55.     Plaintiff restates and realleges paragraphs 1-53 as though fully set forth herein.

       56.     Because Plaintiff’s agreement was based on material misrepresentations by

Defendants Drake and Moss, the Letter of Intent is voidable under Wisconsin law.

       WHEREFORE, Plaintiff Kevin Shibilski hereby demands that this honorable Court VOID

the Binding letter of Intent entered into as a result of his reliance of Defendants’

misrepresentations, rescind the guarantees of the Binding Letter of Intent, and grant any other such

relief as this Court deems appropriate.

                        COUNT III – FRAUDULENT INDUCEMENT
                       AGAINST DEFENDANTS MOSS, VON HADEN,
                     AND LADYSMITH FEDERAL SAVINGS AND LOAN

       57.     Prior to March 1, 2013, Defendant Moss had overdrawn 5R corporate accounts at

Wells Fargo and Defendant Ladysmith Federal Federal Savings and Loan, as well as various other

corporate banking accounts.

       58.     Information regarding Defendant Moss’s overdrafts was not reflected on any

documentation provided to Plaintiff Shibilski prior to March 1, 2013.

       59.     Defendant Moss’s overdrafts totaled tens of thousands of dollars.

       60.     Despite his role as Chief Executive Officer, Plaintiff Shibilski did not maintain

control over 5R’s finances, operations, or checking accounts.

       61.     Defendant Moss retained control over all finances, operations, and checking

accounts until the time he left 5R in 2016.




                                                  11
       Case: 3:20-cv-00666-wmc Document #: 1 Filed: 07/20/20 Page 12 of 27




       62.     In this capacity, Defendant Moss failed to adequately pay 5R’s payroll tax liabilities

to the IRS.

       63.     In October of 2014 5R received a notice from the IRS which calculated that,

according to the June 30, 2014 Form 941, 5R owed $175,347.00 in payroll taxes. (See Notice,

attached hereto as Exhibit I).

       64.     Despite efforts by Plaintiff Shibilski to restructure 5R’s business and increase

income, 5R continued to struggle financially throughout 2013 and 2014, resulting in its inability

to maintain the payment plan it had entered into regarding its past due tax liabilities.

       65.     In October of 2014, in an effort to resolve 5R’s outstanding tax liabilities, Plaintiff

Shibilski hired an outside consultant, Tax Guard, who specializes in IRS payroll tax liabilities, to

assist 5R in its dealings with the Internal Revenue Service.

       66.     5R negotiated with Defendant Ladysmith Federal for a loan to refinance 5R’s debt.

       67.     As part of this loan, Defendant Ladysmith Federal, through Defendant Scott Von

Haden, required Plaintiff Shibilski to sign an unlimited personal guarantee as the CEO of 5R.

       68.     By February of 2015, the loan amount to refinance 5R’s debts totaled

approximately $690,000. (See Loan Statement and Guarantee, attached hereto as Exhibit J).

       69.     Prior to February 2, 2015, Defendant Moss, with the knowledge and assistance of

Defendant Ladysmith Federal and Defendant Von Haden, had overdrawn company accounts in the

amount of approximately $149,000.

       70.     Defendant Moss’s continued overdrafts were kept from Plaintiff Shibilski, but

known to Defendants Moss, Von Haden, and Ladysmith Federal.




                                                   12
       Case: 3:20-cv-00666-wmc Document #: 1 Filed: 07/20/20 Page 13 of 27




       71.     By the time Defendants Moss and Von Haden informed Plaintiff Shibilski of the

overdrafts the overdraft amounts had risen to $349,000. (See Partial Bank Statements, attached

hereto as exhibit K).

       72.     Plaintiff Shibilski was notified of Defendant Moss’s overdrafts approximately five

weeks after Plaintiff Shibilski had personally guaranteed 5R’s debt.

       73.      To cover Defendant Moss’s overdrafts of the 5R accounts, Plaintiff Shibilski

arranged financing through another company he owned, Wisconsin Logistics Solutions, which

would purchase 5R’s trucking platform for a price of $300,000.

       74.     Under Plaintiff Shibilski’s proposed solution Wisconsin Logistics Solutions would

purchase 5R’s trucking platform for $300,000, secured by a certificate of deposit of a Wisconsin

Logistics Solutions investor, and Defendant Ladysmith Federal would loan the remaining $49,000

to 5R. (See Correspondence from Ladysmith Federal, attached hereto as Exhibit L).

       75.     However, after the transaction was completed, Defendant Ladysmith Federal

accepted the $300,000 payment, but refused to apply it to the overdraft amount, and never

completed the $49,000 loan to 5R.

       76.     Ladysmith Federal’s refusal to apply the payments to the overdraft amounts directly

impacted 5R’s ability to satisfy its debts and therefore increased the amount of debt that Plaintiff

Shibilski had personally guaranteed.

       77.     Further, Defendant Von Haden and Defendant Moss intentionally concealed the

existence of the overdrafts.

       78.     Defendants Von Haden and Moss intentionally concealed the overdrafts to induce

Plaintiff Shibilski to enter into the loan agreement and guarantee.

       79.     The overdrafts were extraneous to the terms of the loan guarantee.



                                                  13
      Case: 3:20-cv-00666-wmc Document #: 1 Filed: 07/20/20 Page 14 of 27




       80.     Plaintiff Shibilski suffered direct pecuniary harm as a result of Defendant Moss and

Von Haden’s intentional concealment of the overdrafts.

       WHEREFORE, Plaintiff Kevin Shibilski hereby demands that this honorable Court VOID

the Guarantee entered into on February 2, 2015, compensate Plaintiff in an amount commensurate

with his direct pecuniary losses suffered as a result of his reliance of Defendants’

misrepresentations, and grant any other such relief as this Court deems appropriate.

                                  COUNT IV – RESCISSION
                                   EQUITABLE REMEDY

       81.     Plaintiff restates and realleges paragraphs 57-80 as though fully set forth herein.

       82.     Because Plaintiff’s agreement was based on material misrepresentations by

Defendants Moss and Von Haden, the Letter of Intent is voidable under Wisconsin law.

       WHEREFORE, Plaintiff Kevin Shibilski hereby demands that this honorable Court VOID

the Guarantee entered into on February 2, 2015 as a result of his reliance of Defendants’

misrepresentations, rescind the Guarantee, and grant any other such relief as this Court deems

appropriate.

                      COUNT V – BREACH OF FIDUCIARY DUTY
                       AGAINST DEFENDANTS MOSS, DENNEE,
                   VON HADEN, LADYSMITH FEDERAL, AND MCCREA

       83.     In June of 2014, Attorney Willett advised Plaintiff Shibilski to create a “sister

company” to 5R focusing on glass recycling operations called Pure Extractions, Inc.

       84.     Attorney Willett drafted incorporation documents and created Pure Extractions,

Inc., with Plaintiff Shibilski as Chief Executive Officer and Defendant Moss as Chief Financial

Officer. (See Pure Extractions Articles of Incorporation, attached hereto as Exhibit M).

       85.     Defendant Moss retained full control over all Pure Extraction, Inc. bank accounts.




                                                  14
       Case: 3:20-cv-00666-wmc Document #: 1 Filed: 07/20/20 Page 15 of 27




       86.     From September 2015 to June 2016 Defendant Moss again overdrafted Pure

Extractions, Inc.’s company accounts.

       87.     From September 2015 to June 2016 Defendant Moss skimmed money by way of

fraudulent ATM withdrawals.

       88.     From September 2015 to June 2016 Defendant Moss engaged in a practice known

as “check kiting”.

       89.     From September 2015 to June 2016 Defendant Moss fraudulently deposited

business checks into his personal account.

       90.     From September 2015 to June 2016 Defendant Moss misappropriated money from

Pure Extractions, Inc. accounts through fraudulent counter withdrawals.

       91.     From September 2015 to June 2016 Defendant Moss engaged in each of the

behaviors listed above with the knowledge and acquiescence of Defendant Ladysmith Federal.

       92.     While misappropriating Pure Extractions’ financial accounts, Defendant Moss was

also conspiring with Defendant Dennee, Defendant Ladysmith Federal, and Defendant Von Haden

to set up a new company, PXL, Inc.

       93.     Defendants conspired to establish PXL, Inc. as a competitor to 5R, Pure

Extractions, Inc., and Wisconsin Logistics Solutions as early as March of 2016. (See

Communications between Defendant McCrea and attorney William Milne, attached hereto as

Exhibit N).

       94.     Defendants each agreed, in furtherance of said conspiracy, to purposefully conceal

their actions from Plaintiff Shibilski. (Ex. C at 46:24-47:4;




                                                   15
       Case: 3:20-cv-00666-wmc Document #: 1 Filed: 07/20/20 Page 16 of 27




       95.     Defendants conspired to steal inventory, cash, and equipment from Pure

Extractions and 5R, as well as to avoid confidentiality agreements and appropriate 5F’s customer

database.

       96.     Defendants acted, in furtherance of the conspiracy, without the knowledge of

Plaintiff Shibilski. (Ex.C at 46:14-47:10).

       97.     Defendants submitted profit and loss statements from Pure Extractions to the Rusk

County Joint Finance Committee to obtain favorable leasing terms on a building to be used for

PXL, Inc., which was previously leased to 5R (See Communication to Rusk County, attached

hereto as Exhibit O).

       98.     Defendants submitted projected income figures for PXL, Inc. built completely

using Pure Extractions, Inc.’s figures, while never disclosing to Plaintiff Shibilski that PXL, Inc.

existed or intended to subsume Pure Extractions’ operations. (Id.)

       99.     Concurrently, Defendants sought a line of credit through Defendant Ladysmith

Federal, with the approval and direct involvement of Defendant Von Haden, to finance the start

up of PXL, Inc. (See Communication between Michelle McCrea and Scott Von Haden, Ex. N).

       100.    At the time Defendants sought a line of credit through Defendant Ladysmith

Federal, Defendant Von Haden had full knowledge that PXL was being set up to steal the assets

and customers of 5R and Pure Extractions.

       101.    In June of 2016 Defendants Moss left 5R and Pure Extractions to work for PXL,

Inc.

       102.    In June of 2016, Defendant Moss converted 5R and Pure Extractions’ assets

including equipment, office furniture, documents, and customer databases, to PXL, Inc.




                                                  16
       Case: 3:20-cv-00666-wmc Document #: 1 Filed: 07/20/20 Page 17 of 27




       103.      Additionally, Defendants stole over $300,000 of Pure Extractions, Inc. corporate

profits to fund operations at PXL. (See Pure Extractions Profit and Loss Statement, attached hereto

as Exhibit P).

       104.      Plaintiff Shibilski had no knowledge of the existence of PXL, Inc. until Defendant

Moss left 5R and Pure Extractions and converted their assets for use at PXL.

       105.      Defendant Moss, in conjunction with unknown additional Defendants, appropriated

Pure Extraction and 5R equipment by issuing false credit memos which vastly understated the

value of the appropriated assets. (See Credit Memos, attached hereto as Exhibit Q).

       106.      As a result of Defendants’ breach of their fiduciary duties to Plaintiff, Plaintiff

Shibilski suffered direct pecuniary harm as a result of Defendants’ theft of 5R’s equipment, cash,

assets, and customer database.

       107.      Defendants’ actions left Plaintiff Shibilski personally responsible for 5R’s

corporate debt with no assets to run the company.

       WHEREFORE, Plaintiff Kevin Shibilski hereby demands that this honorable Court

compensate Plaintiff in an amount commensurate with his direct pecuniary losses suffered as a

result of his reliance of Defendants’ breach of fiduciary duty, and grant any other such relief as

this Court deems appropriate.

           COUNT VI – TORTIOUS INTERFERENCE WITH CONTRACT
        AGAINST DEFENDANT LADYSMITH FEDERAL SAVINGS AND LOAN

       108.      Due in part to Defendants’ theft of 5R assets and customers, 5R became unable to

meet its obligations and defaulted on its debt owed to Ladysmith Federal.

       109.      Ladysmith Federal then brought suit against Plaintiff Shibilski as the personal

guarantor of 5R’s corporate debt following the February 2, 2015 refinancing agreement. (See

Complaint, attached hereto as Exhibit R).

                                                   17
       Case: 3:20-cv-00666-wmc Document #: 1 Filed: 07/20/20 Page 18 of 27




       110.    Plaintiff Shibilski settled the case in exchange for an up-front payment of $50,000,

plus an additional payment of $100,000, spread out over six years, secured by mortgages against

Plaintiff Shibilski’s properties. (See First Ladysmith Federal Settlement Agreement, attached

hereto as Exhibit S).

       111.    The original agreement stated that after payment of $75,000 following the initial

$50,000 payment, Ladysmith Federal would execute a satisfaction of judgment and release of

claims which would unencumber Plaintiff Shibilski’s property. (Id.).

       112.    Unbeknownst to Plaintiff Shibilski, Defendant Ladysmith shared Plaintiff

Shibilski’s financial disclosure with the Wisconsin Department of Workforce Development.

       113.    The Wisconsin Department of Workforce Development then asserted liens on

property owned by Plaintiff Shibilski for the back taxes owed by 5R.

       114.    The liens were a direct result of Defendant Ladysmith’s disclosure of Plaintiff

Shibilski’s personal financial statements.

       115.    The Wisconsin Department of Workforce Development eventually began

foreclosure proceedings on Plaintiff Shibilski’s house.

       116.    Plaintiff Shibilski arranged for a buyer for his house to cover his obligations to the

Wisconsin Department of Workforce Development.

       117.    Under the terms of the agreement, Plaintiff Shibilski took only a $6,000.00 profit

on the sale of his house, rented the house back from the buyer, and retained the option to purchase

the house back at twice the price it sold for.

       118.    After executing the settlement agreement with Ladysmith Federal, Plaintiff

Shibilski intended to sell other real property to satisfy the judgment. However, because of the

encumbrances, he could not convey clean title sufficient to effectuate the real estate closings.



                                                  18
       Case: 3:20-cv-00666-wmc Document #: 1 Filed: 07/20/20 Page 19 of 27




       119.    Plaintiff Shibilski and Ladysmith Financial agreed to enter into a first amended

settlement agreement which would release specific property to allow sale.

       120.    Defendant Ladysmith Financial refused to extend the amended settlement terms to

any additional properties.

       121.    Because of Ladysmith’s refusal to extend the release to any of Plaintiff Shibilski’s

additional properties, the previously agreed-upon sale of Plaintiff Shibilski’s property located in

Vilas County, Wisconsin fell through, and Plaintiff was forced to re-list the property.

       122.    Ladysmith Federal eventually agreed to enter into a partial release agreement, but

the sale of the property did not close until over one year later, at an approximately $25,000

discount.

       123.    As a result of Defendant Ladysmith Federal’s delay, Plaintiff Shibilski suffered a

direct loss to Plaintiff Shibilski caused by Ladysmith’s interference with his agreed-upon sale

contract.

       124.    Thereafter, Plaintiff Shibilski desired to sell real property located in Price County,

Wisconsin, and enter into a second amended settlement agreement to effectuate this sale.

       125.    Defendant Von Haden agreed to execute a second amended settlement agreement

to allow the sale to proceed.

       126.    However, Defendant Ladysmith again refused to timely negotiate the amended

settlement, which caused the Price County sale to fall through.

       127.    After Ladysmith Federal eventually relented and executed the second amended

settlement agreement, Plaintiff Shibilski was able to salvage the Price County real property sale.




                                                  19
       Case: 3:20-cv-00666-wmc Document #: 1 Filed: 07/20/20 Page 20 of 27




       128.    To sell the property, Plaintiff Shibilski was forced to lower the sale price by

$30,000-$40,000, a direct financial loss to Plaintiff Shibilski caused by Ladysmith’s interference

with his agreed-upon sale contract.

       WHEREFORE, Plaintiff Kevin Shibilski hereby demands that this honorable Court

compensate Plaintiff in an amount commensurate with his direct pecuniary losses suffered as a

result of Defendants’ tortious interference with his real estate contracts, and grant any other such

relief as this Court deems appropriate.

           COUNT VII – BREACH OF FIDUCIARY DUTY – CONSPIRACY
        AGAINST DEFENDANT LADYSMITH FEDERAL SAVINGS AND LOAN

       129.    In addition to the settlement reached with Plaintiff Shibilski in the lawsuit

referenced in paragraph 110 above, Defendant Ladysmith Financial was also awarded a judgment

of replevin on certain assets owned by 5R.

       130.    5R received notices of tax liens for property on July 7, 2015 and December 22,

2015, and a notice of levy on January 20, 2016. (See Notices, attached hereto as Group Exhibit T).

       131.    Per the judgment, Defendant Ladysmith Federal was to liquidate the replevined

assets of 5R and apply the net proceeds to, in recognition of the rights of the United States of

America, to the obligations due to Defendant Ladysmith Federal (See Judgment, attached hereto

as Exhibit U, p. 18).

       132.    The Internal Revenue Service liens and levies gave the United States of America

first-priority lienholder status on the replevined 5R assets.

       133.    On March 23, 2016, Plaintiff Shibilski, through counsel, notified Defendant

Ladysmith Federal of the IRS’s priority lien position on the replevined assets.

       134.    Defendant Ladysmith Federal did not liquidate the replevined assets.




                                                   20
       Case: 3:20-cv-00666-wmc Document #: 1 Filed: 07/20/20 Page 21 of 27




        135.    Defendant Ladysmith Federal instead leased the replevined assets of 5R back to the

new company, PXL, Inc.

        136.    Defendant Ladysmith Federal’s worked in conjunction with defendants Moss,

Dennee, Von Haden, and McCrea to lease the replevined assets to PXL, Inc.

        137.    Defendant Ladysmith Federal conspired with defendants Moss, Dennee, Von

Haden, and McCrea to breach same’s fiduciary duties to Plaintiff.

        138.    Defendant Ladysmith Financial’s failure to liquidate the replevined assets and

satisfy its obligations to the Internal Revenue Service increase the amount due and guaranteed by

Plaintiff Shibilski personally.

        WHEREFORE, Plaintiff Kevin Shibilski hereby demands that this honorable Court

compensate Plaintiff in an amount commensurate with his direct pecuniary losses suffered as a

result of Defendant’s Conspiracy to Breach Fiduciary Duty, and grant any other such relief as this

Court deems appropriate.

                                  COUNT VIII – RICO § 1962(c)

        139.    Plaintiff incorporates the allegations contained in paragraphs 1-138 as though fully

set forth herein.

        140.    This Count is directed at all Defendants

        141.    5R Inc. was, at all relevant times, an enterprise engaged in and whose activities

affected interstate commerce.

        142.    Pure Extractions, Inc. was, at all relevant times, an enterprise engaged in and whose

activities affected interstate commerce.

        143.    PXL, Inc., was, at all relevant times, an enterprise engaged in and whose activities

affected interstate commerce.



                                                   21
       Case: 3:20-cv-00666-wmc Document #: 1 Filed: 07/20/20 Page 22 of 27




       144.    All Defendants were either employed or associated with 5R Inc., Pure Extractions

Inc., and PXL, Inc.

       145.    The Defendants agreed to and did conduct and participate in the conduct of the

enterprise’s affairs through a pattern of racketeering activity and for the unlawful purpose of

intentionally defrauding Plaintiff. Specifically:

       a.      Defendants knowingly founded PXL, Inc., as a direct competitor to both 5R Inc.

and Wisconsin Logistics Solutions for the purpose of leaving Plaintiff Shibilski with 5R’s debt;

            b. Concealed the founding of PXL, Inc. from Plaintiff;

            c. Misappropriated assets of 5R, Inc., Pure Extractions, Inc., and Wisconsin Logistics

               Solutions for use at PXL, Inc.;

            d. Violated confidentiality agreements to wrongfully appropriate customer lists for the

               sole purpose of stealing customers from 5R to PXL, Inc.;

            e. Intentionally concealed debts and unlawful acts of 5R from Plaintiff for the sole

               purpose of inducing Plaintiff to personally guarantee the debts of 5R;

            f. Misused funds meant to pay down debts for the sole benefit of Defendants to the

               direct detriment of Plaintiff.

       146.    Pursuant to and in furtherance of their fraudulent scheme, Defendants committed

multiple related acts of wire fraud, financial institution fraud, theft of trade secrets, and hazardous

waste violations.

       147.    The acts of wire fraud, financial institution fraud, theft of trade secrets, and

hazardous waste violations set forth in paragraphs 1-133 above constitute a pattern of racketeering

activity pursuant to 18 U.S.C. § 1961(5).




                                                    22
       Case: 3:20-cv-00666-wmc Document #: 1 Filed: 07/20/20 Page 23 of 27




       148.    The Count VIII Defendants have directly and indirectly conducted and participated

in the conduct of the enterprises’ affairs through the pattern of racketeering and activity described

above, in violation of 18 U.S.C. § 1962(c).

       149.    As a direct and proximate result of the Count VIII Defendants’ racketeering

activities and violations of 18 U.S.C. § 1962 (c), Plaintiff has been injured in his business and

personal property in the ways stated above.

       WHEREFORE, Plaintiff Kevin Shibilski hereby demands that this honorable Court

Enter judgment against the Count VIII Defendants in the amount of Plaintiff’s actual damages

suffered, treble damages, and attorneys’ fees and costs, and grant any other such relief as this Court

deems appropriate.

                                  COUNT IX – RICO § 1962(a)

       150.    The allegations of paragraphs 1 through 138 are hereby realleged and restated as

though fully set forth herein.

       151.    This Count is directed against all defendants.

       152.    5R Inc. was, at all relevant times, an enterprise engaged in and whose activities

affected interstate commerce.

       153.    Pure Extractions, Inc. was, at all relevant times, an enterprise engaged in and whose

activities affected interstate commerce.

       154.    PXL, Inc., was, at all relevant times, an enterprise engaged in and whose activities

affected interstate commerce.

       155.    All Defendants were either employed or associated with 5R Inc., Pure Extractions,

Inc., and PXL, Inc.




                                                   23
       Case: 3:20-cv-00666-wmc Document #: 1 Filed: 07/20/20 Page 24 of 27




        156.    The Count IX Defendants used and invested income that was derived from a pattern

of racketeering activity in an interstate enterprise.

        157.    Specifically, Defendants conspired to steal cash, assets, and valuable customer and

confidential data from 5R and Pure Extractions, Inc. to PXL, Inc., which was then invested in the

startup of PXL, Inc., and utilized to derive income to Defendants and leave Plaintiff responsible

for the debts of 5R, Inc.

        158.    The racketeering activity listed above constitutes a pattern of racketeering activity

pursuant to 18 U.S.C. § 1961 (5).

        159.    As a direct and proximate result of the Count IX Defendants’ racketeering activities

and violations of 18 U.S.C. § 1962(a), Plaintiff has been injured in his business and personal

property from the loss of 5R and Pure Extractions business to PXL, Inc., as a result of Defendants’

investment in the illegally received funds.

        WHEREFORE, Plaintiff Kevin Shibilski hereby demands that this honorable Court

Enter judgment against the Count IX Defendants in the amount of Plaintiff’s actual damages

suffered, treble damages, and attorneys’ fees and costs, and grant any other such relief as this Court

deems appropriate.

                                   COUNT X – RICO § 1962(b)

        160.    The allegations of paragraphs 1 through 138 are hereby realleged and restated as

though fully set forth herein.

        161.    This Count is directed against all defendants.

        162.    5R Inc. was, at all relevant times, an enterprise engaged in and whose activities

affected interstate commerce.




                                                    24
       Case: 3:20-cv-00666-wmc Document #: 1 Filed: 07/20/20 Page 25 of 27




       163.    Pure Extractions, Inc. was, at all relevant times, an enterprise engaged in and whose

activities affected interstate commerce.

       164.    PXL, Inc., was, at all relevant times, an enterprise engaged in and whose activities

affected interstate commerce.

       165.    All Defendants were either employed or associated with 5R Inc., Pure Extractions,

Inc., and PXL, Inc.

       166.    The Count X Defendants acquired and maintained interests in and control of the

PXL, Inc. enterprise through a pattern of racketeering activity.

       167.    Specifically, Defendants conspired to steal cash, assets, and valuable customer and

confidential data from 5R and Pure Extractions, Inc. to PXL, Inc., which was then invested in the

startup of PXL, Inc., and utilized to derive income to Defendants and leave Plaintiff responsible

for the debts of 5R, Inc.

       168.    The racketeering activity listed above constitutes a pattern of racketeering activity

pursuant to 18 U.S.C. § 1961(5).

       169.    The Count X Defendants have directly and indirectly acquired and maintained

interests in and control of the PXL, Inc., enterprise through the pattern of racketeering activity

described above, in violation of 18 U.S.C. § 1962(b).

       170.    As a direct and proximate result of the Count X Defendants’ racketeering activities

and violations of 18 U.S.C. § 1962(b), Plaintiff has been injured in his business and personal

property by the loss of all assets of 5R including cash, equipment, fixed assets, and intangible

assets, crippling its ability to conduct business.

       WHEREFORE, Plaintiff Kevin Shibilski hereby demands that this honorable Court




                                                     25
       Case: 3:20-cv-00666-wmc Document #: 1 Filed: 07/20/20 Page 26 of 27




Enter judgment against the Count VIII Defendants in the amount of Plaintiff’s actual damages

suffered, treble damages, and attorneys’ fees and costs, and grant any other such relief as this Court

deems appropriate.

                                  COUNT XI – RICO § 1962(d)

        171.    The allegations of paragraphs 1 through 170 are hereby realleged and restated as

though fully set forth herein.

        172.    This Count is directed against all defendants.

        173.    As set forth above, the Count XI Defendants agreed to conspire and violate 18

U.S.C. § 1962(a), (b), and (c), as set forth in Counts VIII, IX, and X, above.

        174.    The Count XI Defendants have intentionally conspired and agreed to directly and

indirectly use or invest income that is derived from a pattern of racketeering activity in an interstate

enterprise, acquire or maintain interests in the enterprise through a pattern of racketeering activity,

and conduct and participate in the conduct of the affairs of the enterprise through a pattern of

racketeering activity. The Count XI Defendants knew that their predicate acts were part of a pattern

of racketeering activity and agreed to the commission of those acts to further the schemes above.

That conduct constitutes a conspiracy to violate 18 U.S.C. §§ 1962(a), (b), and (c), in violation of

18 U.S.C. 1962(d).

        175.    As a direct and proximate result of the Count XI Defendants’ racketeering activities

and violations of 18 U.S.C. § 1962(b), Plaintiff has been injured in his business and personal

property in the ways enumerated above.

        176.    Plaintiff Shibilski became aware of the depth and scope of the conspiracy to commit

the acts enumerated in counts VIII, IX, and X, above, through written discovery in a civil case

which proceeded in 2019.



                                                    26
       Case: 3:20-cv-00666-wmc Document #: 1 Filed: 07/20/20 Page 27 of 27




       WHEREFORE, Plaintiff Kevin Shibilski hereby demands that this honorable Court

Enter judgment against the Count XI Defendants in the amount of Plaintiff’s actual damages

suffered, treble damages, and attorneys’ fees and costs, and grant any other such relief as this Court

deems appropriate.

                                               Respectfully submitted,

                                               KEVIN SHIBILSKI

                                       By:     /s/ Mark Belongia
                                               One of His Attorneys

Mark D. Belongia (belongiam@jbltd.com)
Daniel R. Ahasay (ahasayd@jbltd.com)
JOHNSON & BELL, LTD.
33 West Monroe Street
Suite 2700
Chicago, Illinois 60603
312-372-0770
Attorneys for Plaintiff




                                                   27
